     Jeffrey T. Hammerschmidt, #131113
 1   HAMMERSCHMIDT LAW CORPORATION
     2445 Capitol Street, Suite 150
 2   Fresno, California 93721
     Tel: (559) 233-5333
 3   Fax: (559) 233-4333
 4   Attorneys for Defendant, Basil Hantash
 5
 6                              IN THE UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8
                                                  )
 9   UNITED STATES OF AMERICA,                    ) Case No.: 1:17-CR-00128
                                                  )
10                 Plaintiff,                     ) ORDER TO RELEASE PASSPORT HELD
                                                  ) AS COLLATERAL
11   vs.                                          )
                                                  )
12                                                )
                                                  )
13   BASIL HANTASH,                               )
                                                  )
14                 Defendant.                     )
15
16
17
18
19
            IT IS ORDERED THAT the United States of America (USA) Passport from Basil
20
21   Hantash, Passport Number 561512965, be released to Defendant’s attorney of record, Jeffrey T.

22   Hammerschmidt.
23   //
24
     //
25
     //
26
27   //

28   //
                                                   1
            IT IS FURTHER ORDERED that Jeffrey T. Hammerschmidt return USA Passport
 1
 2   received as collateral in this matter from Basil Hantash, Passport Number 561512965, to Dr.

 3   Basil Hantash as soon as is practical.
 4
 5
 6
 7   Respectfully Submitted

 8   Dated: October 1, 2019                              /s/ Jeffrey T. Hammerschmidt
 9                                                       JEFFREY T. HAMMERSCHMIDT
                                                         Attorney for Basil Hantash
10
11   Dated: October 1, 2019                              /s/ Michael Tierney
                                                         MICHAEL TIERNEY
12
                                                         Assistant United States Attorney
13
14
                                                ORDER
15
16   IT IS SO ORDERED.
17
        Dated:     October 2, 2019
18                                                      UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
27
28
                                                    2
